819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James WORTHINGTON, Petitioner-Appellant,v.Gene SCROGGY, Respondent-Appellee.
No. 86-5900.
United States Court of Appeals, Sixth Circuit.
May 22, 1987.

BEFORE:  KEITH and NORRIS, Circuit Judges;  and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner seeks habeas corpus relief under 28 U.S.C. Sec. 2254  from 1981 Kentucky state convictions for robbery and kidnapping.  The district court ultimately denied the relief sought and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court order of August 4, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.